Exhibit 10.10

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of January 17, 2018 by
and between Liberty Oilfield Services Inc., a Delaware corporation (the
“Company”), and Brett Stafferi (“Indemnitee”).

RECITALS:

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

WHEREAS, (i) the Amended and Restated Bylaws of the Company (as may be amended,
the “Bylaws”) requires indemnification of the officers and directors of the
Company (ii) Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”) and (iii) the Bylaws
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification;

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Company (as may be
amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder; and

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Company without adequate protection, (iii) the Company desires Indemnitee to
serve in such capacity, and (iv) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that Indemnitee be so indemnified.



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.    Definitions. (a) As used in this Agreement:

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling, controlled by or under common control with such
specified Person.

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Company or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Company.

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, trustee, agent or fiduciary.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, or in respect of or relating to, any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 12(d) hereof only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and (iv) any
interest, assessments or other charges in respect of the foregoing. “Expenses”
shall not include “Liabilities.”

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five
(5) years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel”

 

2



--------------------------------------------------------------------------------

shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Company or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any actual or alleged action taken by Indemnitee (or a failure to take action
by Indemnitee) or of any action (or inaction) on Indemnitee’s part while acting
as director or officer of the Company, or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer, trustee,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement can be provided under
this Agreement.

“Sponsor Entities” (a) means (i) R/C IV. R/C Energy GP IV, LLC and (ii) any of
their respective Affiliates and any investment fund or other Person advised or
managed by any Sponsor Entity; provided, however, that neither the Company nor
any of its subsidiaries shall be considered Sponsor Entities hereunder.

(b)    For the purpose hereof, references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a Person who acted in good
faith and in a manner such Person reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

Section 2.    Indemnity in Third-Party Proceedings. The Company shall indemnify
and hold harmless Indemnitee, to the fullest extent permitted by applicable law,
from and against

 

3



--------------------------------------------------------------------------------

all Liabilities and Expenses suffered or reasonably incurred (and, in the case
of retainers, reasonably expected to be incurred) by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding (other than any Proceeding
brought by or in the right of the Company to procure a judgment in its favor,
which is provided for in Section 3 below), or any claim, issue or matter
therein.

Section 3.    Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, from and against all Liabilities and Expenses
suffered or incurred (and, in the case of retainers, reasonably expected to be
incurred) by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor, or any claim, issue or matter therein. No indemnification for
Expenses shall be made under this Section 3 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

Section 4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, including
any rights to indemnification pursuant to Sections 2 or 3 hereof, to the fullest
extent permitted by applicable law, to the extent that Indemnitee is successful,
on the merits or otherwise, in any Proceeding or in defense of any claim, issue
or matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred (and, in the case of
retainers, reasonably expected to be incurred) by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved Proceeding, claim, issue or
matter. For purposes of this Section 4 and without limitation, the termination
of any Proceeding or claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 5.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or otherwise a participant, including by receipt of a
subpoena, in any Proceeding to which Indemnitee is not a party and is not
threatened to be made a party, Indemnitee shall be indemnified against all
Expenses suffered or incurred (or, in the case of retainers, reasonably expected
to be incurred) by Indemnitee or on Indemnitee’s behalf in connection therewith.

Section 6.    Additional Indemnification. Notwithstanding any limitation in
Sections 2, 3 or 4 hereof, the Company shall indemnify Indemnitee to the fullest
extent permitted by applicable law if Indemnitee is a party to or threatened to
be made a party to any Proceeding (including a Proceeding by or in the right of
the Company to procure a judgment in its favor)

 

4



--------------------------------------------------------------------------------

against all Liabilities and Expenses suffered or reasonably incurred (and, in
the case of retainers, reasonably expected to be incurred) by Indemnitee in
connection with such Proceeding, including but not limited to:

(a)    the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

(b)    the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 7.    Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to indemnify or hold
harmless Indemnitee, or, in the case of (a) and (c), to advance Expenses to
Indemnitee:

(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy obtained by the Company except with respect to any
excess beyond the amount paid under such insurance policy;

(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;

(c)    except as provided in Section 12(d) of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee or, if
Indemnitee was nominated to the Board by one of more of the Sponsor Entities,
such Sponsor Entity, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee or, if Indemnitee was nominated to the Board by one or
more of the Sponsor Entities, such Sponsor Entity, against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law or
(iii) such Proceeding is being brought by Indemnitee to assert, interpret or
enforce Indemnitee’s rights under this Agreement (for the avoidance of doubt,
Indemnitee shall not be deemed, for purposes of this subsection, to have
initiated or brought any claim by reason of (A) having asserted any affirmative
defenses in connection with a claim not initiated by Indemnitee or (B) having
made any counterclaim (whether permissive or mandatory) in connection with any
claim not initiated by Indemnitee); or

(d)    if a final decision by a court having jurisdiction in the matter that is
not subject to appeal shall determine that such indemnification is not lawful.

Section 8.    Advancement. In accordance with the pre-existing requirements of
the Bylaws, and notwithstanding any provision of this Agreement to the contrary,
the Company shall advance, to the extent not prohibited by applicable law, the
Expenses and Liabilities reasonably incurred by Indemnitee in connection with
any Proceeding, and such advancement shall be made within thirty (30) days after
the receipt by the Company of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall

 

5



--------------------------------------------------------------------------------

include any and all Expenses reasonably incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, which shall constitute an undertaking providing that Indemnitee
undertakes to repay the amounts advanced to the extent that it is ultimately
determined by final judicial decision from which there is no further right to
appeal that the Indemnitee is not entitled to be indemnified by the Company.
Nothing in this Section 8 shall limit Indemnitee’s right to advancement pursuant
to Section 12(d) of this Agreement. This Section 8 shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Sections 7(a) or
(c) hereof.

Section 9.    Procedure for Notification and Defense of Claim.

(a)    Indemnitee shall promptly notify the Company in writing of any Proceeding
with respect to which Indemnitee intends to seek indemnification or advancement
hereunder following the receipt by Indemnitee of written notice thereof (the
date of such notification, the “Submission Date”). The written notification to
the Company shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Proceeding, including any appeal therein. Any delay or failure by
Indemnitee to notify the Company hereunder will not relieve the Company from any
liability which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay or failure in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

(b)    In the event Indemnitee is entitled to indemnification and/or advancement
with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain counsel (including local counsel) selected by Indemnitee and approved
by the Company to defend Indemnitee in such Proceeding, at the sole expense of
the Company (which approval shall not be unreasonably withheld, conditioned or
delayed), or (ii) have the Company assume the defense of Indemnitee in such
Proceeding, in which case the Company shall assume the defense of such
Proceeding with counsel selected by the Company and approved by Indemnitee
(which approval shall not be unreasonably withheld, conditioned or delayed)
within ten (10) days of the Company’s receipt of written notice of Indemnitee’s
election to cause the Company to do so. If the Company is required to assume the
defense of any such Proceeding, it shall engage legal counsel for such defense,
and the Company shall be solely responsible for all fees and expenses of such
legal counsel and otherwise of such defense. Such legal counsel may represent
both Indemnitee and the Company (and any other party or parties entitled to be
indemnified by the Company with respect to such matter) unless, in the
reasonable opinion of legal counsel to Indemnitee, there is a conflict of
interest between Indemnitee and the Company (or any other such party or parties)
or there are legal defenses available to Indemnitee that are not available to
the Company (or any such other party or parties). Notwithstanding either party’s
assumption of responsibility for defense of a Proceeding, each party shall have
the right to engage separate counsel at its own

 

6



--------------------------------------------------------------------------------

expense. If the Company has responsibility for defense of a Proceeding, the
Company shall provide the Indemnitee and its counsel with all copies of
pleadings and material correspondence relating to the Proceeding. Indemnitee and
the Company shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether the
Company or Indemnitee assumes the defense thereof. Indemnitee may not settle or
compromise any Proceeding without the prior written consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed. The
Company may not settle or compromise any Proceeding without the prior written
consent of Indemnitee.

Section 10.    Procedure Upon Application for Indemnification.

(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, if any determination by the Company is required by
applicable law with respect to Indemnitee’s entitlement thereto, such
determination shall be made (i) if Indemnitee shall request such determination
be made by Independent Counsel, by Independent Counsel, and (ii) in all other
circumstances, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (D) if so directed by the Board, by the stockholders of the
Company holding a majority of the securities of the Company entitled to vote;
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall, to the fullest extent permitted by law,
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. The Company will not deny any written
request for indemnification hereunder made in good faith by Indemnitee unless a
determination as to Indemnitee’s entitlement to such indemnification described
in this Section 10(a) has been made. The Company agrees to pay the reasonable
fees and expenses of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Liabilities and Expenses arising out
of or relating to this Agreement or its engagement pursuant hereto.

(b)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, (i) the
Independent Counsel shall be selected by the Company within ten (10) days of the
Submission Date (the cost of such Independent Counsel to be paid by the
Company), (ii) the Company shall give written notice to Indemnitee advising it
of the identity of the Independent Counsel so selected and (iii) Indemnitee may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Company Indemnitee’s written objection to such selection.
Such objection by Indemnitee may be asserted only on the ground that the
Independent Counsel selected does not meet the

 

7



--------------------------------------------------------------------------------

requirements of “Independent Counsel” as defined in this Agreement. If such
written objection is made and substantiated, the Independent Counsel selected
shall not serve as Independent Counsel unless and until Indemnitee withdraws the
objection or a court has determined that such objection is without merit. Absent
a timely objection, the person so selected shall act as Independent Counsel. If
no Independent Counsel shall have been selected and not objected to before the
later of (A) thirty (30) days after the Submission Date and (B) ten (10) days
after the final disposition of the Proceeding, including any appeal therein,
each of the Company and Indemnitee shall select a law firm or member of a law
firm meeting the qualifications to serve as Independent Counsel, and such law
firms or members of law firms shall select the Independent Counsel.

Upon the due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

Section 11.    Presumptions and Effect of Certain Proceedings.

(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by applicable law, presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 9(a) of this Agreement,
and the Company shall, to the fullest extent not prohibited by applicable law,
have the burden of proof to overcome that presumption in connection with the
making by any person, persons or entity of any determination contrary to that
presumption. Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(b)    Subject to Section 12(d) hereof, if the person, persons or entity
empowered or selected under Section 10 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefore,
the requisite determination of entitlement to indemnification shall, to the
fullest extent not prohibited by applicable law, be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent a prohibition of
such indemnification under applicable law; provided, however, that such 60-day
period may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if (i) the determination is to be made by Independent Counsel and
Indemnitee objects to the Company’s selection of Independent Counsel and
(ii) the Independent Counsel ultimately selected requires such additional time
for the obtaining or evaluating of documentation or information relating
thereto; provided further, however, that such 60-day period may also be extended
for a reasonable time, not to exceed an additional sixty (60) days, if the
determination of entitlement to indemnification is to be made by the
stockholders of the Company.

 

8



--------------------------------------------------------------------------------

(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(d)    Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Enterprise. The provisions
of this Section 11(d) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(e)    Actions of Others. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

Section 12.    Remedies of Indemnitee.

(a)    Subject to Section 12(d) hereof, in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement is not timely made
pursuant to Section 8 of this Agreement, (iii) no determination of entitlement
to indemnification shall have been timely made pursuant to Section 10(a) of this
Agreement within sixty (60) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Sections 4 or 5 or the third to the last sentence of Section 10(a) of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor, (v) payment of indemnification pursuant to Sections 2, 3 or 6 of this
Agreement is not made within ten (10) days after a determination has been made
that Indemnitee is entitled to indemnification, or (vi) in the event that the
Company or any other Person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of Indemnitee’s entitlement to
such indemnification or advancement. Alternatively, Indemnitee, at Indemnitee’s
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

(b)    In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that

 

9



--------------------------------------------------------------------------------

adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.

(c)    If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a prohibition of such indemnification under
applicable law.

(d)    The Company shall, to the fullest extent not prohibited by applicable
law, be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Section 12 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that Indemnitee
not be required to incur Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefore) advance, to the extent not prohibited by applicable
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advancement from
the Company under this Agreement or the Bylaws, or under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement or insurance recovery, as the case may be.

(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein; provided that, in absence of any such determination with
respect to such Proceeding, the Company shall advance Expenses with respect to
such Proceeding.

Section 13.    Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a)    The rights of indemnification and to receive advancement as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Certificate of
Incorporation, the Bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise. No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. The
Company shall not adopt any amendment or alteration to, or repeal of, the
Certificate of Incorporation or the Bylaws, the effect of which would be to
deny, diminish or encumber the Indemnitee’s rights to indemnification pursuant
to this Agreement, the Certificate of Incorporation, the Bylaws or applicable
law relative to such rights prior to such amendment, alteration or repeal. To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement than would be afforded
currently under the Bylaws or this

 

10



--------------------------------------------------------------------------------

Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b)    The Company hereby acknowledges that Indemnitee may have certain rights
to indemnification, advancement and insurance provided by one or more Persons
with whom or which Indemnitee may be associated (including, without limitation,
any Sponsor Entity). The Company hereby acknowledges and agrees that (i) the
Company shall be the indemnitor of first resort with respect to any Proceeding,
Expense, Liability or matter that is the subject of the Indemnity Obligations,
(ii) the Company shall be primarily liable for all Indemnity Obligations and any
indemnification afforded to Indemnitee in respect of any Proceeding, Expense,
Liability or matter that is the subject of Indemnity Obligations, whether
created by applicable law, organizational or constituent documents, contract
(including this Agreement) or otherwise, (iii) any obligation of any other
Persons with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity) to indemnify Indemnitee or advance Expenses or
Liabilities to Indemnitee in respect of any Proceeding shall be secondary to the
obligations of the Company hereunder, (iv) the Company shall be required to
indemnify Indemnitee and advance Expenses or Liabilities to Indemnitee hereunder
to the fullest extent provided herein without regard to any rights Indemnitee
may have against any other Person with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity) or insurer of any
such Person and (v) the Company irrevocably waives, relinquishes and releases
any other Person with whom or which Indemnitee may be associated (including,
without limitation, any Sponsor Entity) from any claim of contribution,
subrogation or any other recovery of any kind in respect of amounts paid by the
Company hereunder. In the event any other Person with whom or which Indemnitee
may be associated (including, without limitation, any Sponsor Entity) or their
insurers advances or extinguishes any liability or loss which is the subject of
any Indemnity Obligation owed by the Company or payable under any Company
insurance policy, the payor shall have a right of subrogation against the
Company or its insurer or insurers for all amounts so paid which would otherwise
be payable by the Company or its insurer or insurers under this Agreement. In no
event will payment of an Indemnity Obligation by any other Person with whom or
which Indemnitee may be associated (including, without limitation, any Sponsor
Entity) or their insurers affect the obligations of the Company hereunder or
shift primary liability for any Indemnity Obligation to any other Person with
whom or which Indemnitee may be associated (including, without limitation, any
Sponsor Entity). Any indemnification, insurance or advancement provided by any
other Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity) with respect to any liability arising as a
result of Indemnitee’s Corporate Status or capacity as an officer or director of
any Person is specifically in excess over any Indemnity Obligation of the
Company or valid and any collectible insurance (including but not limited to any
malpractice insurance or professional errors and omissions insurance) provided
by the Company under this Agreement.

(c)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, trustees, or
agents of any

 

11



--------------------------------------------------------------------------------

Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee, trustee or agent under such policy or policies
and such policies shall provide for and recognize that the insurance policies
are primary to any rights to indemnification, advancement or insurance proceeds
to which Indemnitee may be entitled from one or more Persons with whom or which
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
to the same extent as the Company’s indemnification and advancement obligations
set forth in this Agreement. If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

(d)    In the event of any payment under this Agreement, the Company shall be
subrogated to the rights of recovery of Indemnitee, including rights of
indemnification provided to Indemnitee from any other person or entity with whom
Indemnitee may be associated; provided, however, that the Company shall not be
subrogated to the extent of any such payment of all rights of recovery of
Indemnitee with respect to any Person with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity).

(e)    The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.

Section 14.    Duration of Agreement; Not Employment Contract. This Agreement
shall continue until and terminate upon the latest of: (i) ten (10) years after
the date that Indemnitee shall have ceased to serve as director, officer,
employee or agent of the Company or any other Enterprise and (ii) one (1) year
after the date of final termination of any Proceeding, including any appeal,
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement hereunder and of any proceeding, including any appeal, commenced
by Indemnitee pursuant to Section 12 of this Agreement relating thereto. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators. The Company shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. This Agreement shall not be deemed an employment contract between the
Company (or any of its subsidiaries or any other Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Company (or any of its subsidiaries or any other Enterprise), if any, is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, except as may be otherwise provided in any written employment
contract between Indemnitee and the Company (or any of its subsidiaries or any
other Enterprise), other applicable formal severance policies duly adopted by
the Board, or, with respect to service as a director of the Company, by the
Certificate of Incorporation, the Bylaws or the DGCL.

 

12



--------------------------------------------------------------------------------

Section 15.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by applicable law; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 16.    Enforcement.

(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer, employee or agent of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.

(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the Bylaws and applicable law, and shall not be deemed a
substitute therefore, nor diminish or abrogate any rights of Indemnitee
thereunder.

Section 17.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a waiver of any other provision of this Agreement nor
shall any waiver constitute a continuing waiver.

Section 18.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

  (i) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

 

13



--------------------------------------------------------------------------------

  (ii) If to the Company to

Liberty Oilfield Services Inc.

950 17th Street, Suite 2400

Denver, Colorado 80202

Attention: Board of Directors

or to any other address as may have been furnished to Indemnitee by the Company.

Section 19.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Liabilities or for Expenses, in connection with any Proceeding, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (a) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and transaction(s) giving
cause to such Proceeding; and (b) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and transaction(s).

Section 20.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (b) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (c) consent to service of process at the
address set forth in Section 18 of this Agreement with the same legal force and
validity as if served upon such party personally within the State of Delaware;
(d) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court, and (e) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

Section 21.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 22.    Third-Party Beneficiaries. The Sponsor Entities are intended
third-party beneficiaries of this Agreement and shall have all of the rights
afforded to Indemnitee under this Agreement.

Section 23.    Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

14



--------------------------------------------------------------------------------

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

LIBERTY OILFIELD SERVICES INC. By:  

/s/ Michael Stock                                

Name:   Michael Stock Title:   Chief Financial Officer INDEMNITEE

By:  

/s/ Brett Stafferi

Printed Name:   Brett Stafferi Address:  

 

 

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT